Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed June 15, 2021 is acknowledged and has been entered.  Claims 1, 12-14, 24, and 25 have been amended.  Claim 26 has been cancelled.  Accordingly, claims 1-25 are pending and are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claim 26 are now moot in light of Applicant's cancellation of the claims.
4.	In light of Applicant’s amendment and arguments, the rejection of claims 1-25 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rychak et al. (US 2015/0219636), is hereby, withdrawn.  

Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The effective filing 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rychak et al. (US 2015/0219636) in view of Hsu et al. (Isolating Cells from Blood Using Buoyancy Activated Cell Sorting (BACS) with Glass Microbubbles. 14th International Conference on Miniaturized Systems for Chemistry and Life Sciences. Groningen, The Netherlands (3-7 October 2010)).  
Rychak et al. disclose a method for isolating target cells from a blood sample (heterogeneous cell mixture) using a plurality of buoyant reagents comprising perfluorocarbon gas encapsulated (i.e. encompassed) by lipids or phospholipids into buoyant microbubbles (Abstract; [0009, 0010]).  The method comprises: A) mixing in a container B ([0020, 0023]; Figure 4ii) (i) the blood sample (heterogeneous cell mixture) having a volume of 300 µl (10 ml. or less, 5 ml. or less, 3 ml. or less, 1-3 ml.) ([0051, 0299]; Example 16), and (ii) binding agents comprising a) a primary antibody (binding agent: monoclonal antibody) [0052, 0164] that specifically binds to a cellular epitope on the target cells [0053, 0068], and b) biotin (a first linker) bound to the primary antibody [0075, 0233, 0235, 0236], especially [0270].  The mixing occurs for a time and under conditions suitable to promote binding of the primary antibody to the target cell to generate primary antibody-target cell complexes.  The method further comprises B) contacting the primary antibody-target cells in the sample mixture with a plurality of buoyancy reagents; wherein each buoyancy reagent comprises streptavidin (SA: second linker) bound to the buoyancy reagent [0075, 0235], and wherein the SA binds to the biotin [0233, 0235], especially [0270].  The contacting occurs for a time and under conditions suitable to promote binding of the streptavidin to the biotin to generate buoyant reagent- attached target cell mixture [0056, 0168, 0169].  The method further comprises C) diluting the buoyant reagent- attached target cell mixture by between 20% to 500% to produce 2.0 mL diluted buoyant reagent- attached target cell mixture ([0299]; Example 16); D) transferring the diluted buoyant reagent- attached target cell mixture into a two-chamber apparatus, and centrifuging (applying vectorial, centrifugal, gravitational force) the diluted buoyant reagent- attached target cell mixture to generate 
In Examples 16 and 18, Rychak et al. show isolating target cells that comprise any one or more of cell surface immunophenotypes comprising one or more of CD3+, CD4+, CD8+, CD14+, CD16+, CD19+, CD25+, CD34+, CD45+, CD56+, and CD117+.  These target cells are not platelets or red blood cells ([0304]; Example 16; Example 18). Rychak et al. teach that the buoyant reagents or microbubbles are gas-filled bubbles which may comprise perfluorocarbon gas cores [0148] encapsulated by lipid or phospholipid (phosphatidylcholine) ([0091, 0106, 0107, 0132, 0262]; Table 4). The gas-filled bubbles have a mean size volume of 6-10 µm3 (about +/-5 µm3); and a mean size diameter of between about 1.5 - 4 µm [0159, 0255, 0257].  Rychak et al. teach that the buoyant reagent is optimized to have a streptavidin ligand density (i.e. present) of greater than 20,000 molecules per um2, greater than 25,000 molecules per um2, or greater than 26,000 molecules per um2 (between 1-50,000 molecules per MB) [0017, 0080, 0087, 0272]. Rychak et al. show that the microbubbles are present in the contacting step at a concentration of at least 4 x 108 per ml (2-4 x 109, 2-4 x 1011) (Example 1; Example 3).  In Example 18, at least 50-70% (average 94%) of target cells in the blood sample are isolated.  The isolated CD8+ target cells have a purity of at least 85% or 90% (average 94%) ([0299, 0300]; Table 8).  Target cell viability is at least 80% or 90% (>90%) ([0299, 0300]; Table 8).  

	Hsu et al. teach a method of sorting and isolating target cells from undiluted whole blood sample using a plurality of buoyant microbubbles in buoyancy activated cell sorting (BACS) (Abstract; p. 226, 3rd full ¶).  The method comprises mixing undiluted whole blood sample having a volume of 10 µl (10 ml or less; 3 ml or less) in an open container (Figure 1) with 50 µL of a plurality of buoyant microbubble reagent comprising biotinylated primary anti-CD4 antibody attached to neutravidin (streptavidin) coated buoyant microbubbles that specifically bind to a CD4 (cellular epitope) on the target cells; and then applying a vectorial force on the target cell-buoyant microbubble reagent mixture (p. 226, 3rd full ¶; p. 227, 1st to 5th ¶s; Figure 3).  The CD4+ target cells are isolated with a purity of 99% (Abstract).
	One of ordinary skill in the art at the time the invention was filed would have been motivated to incorporate the teaching of Hsu in mixing undiluted whole blood sample at a volume of 10 µl with corresponding volume of buoyant reagent into the method of Rychak so as to mix and dilute the sample mixture and isolate the target cells from undiluted whole blood sample because Rychak taught that their buoyancy-based method provides inherent scalability, ease of implementation into existing research work flows such as the platform taught by Hsu, the ability to perform in a closed-loop system, the ease with which the separation reagent can be removed, and the ability to do multi-step position selection techniques. 

Response to Arguments
7.	Applicant’s arguments with respect to claims 1-25 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

8.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



September 15, 2021